UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                              No. 01-7904



JAMES OPLETON BRADLEY, JR.,

                                                Plaintiff - Appellant,

          and


JEFFREY GORDON FELLOWS; CHE USEF FLETCHER;
JAMES WILLIAMS,

                                                            Plaintiffs,

          versus


THEODIS BECK, Secretary of Correction; DAVID
MITCHELL, Superintendent at Mountain View
Correctional   Institution;  MARGIE   LAWLER,
Assistant Superintendent at Mountain View
Correctional Institution; TERESA JORDON, Unit
Manager (West) at Mountain View Correctional
Institution,

                                               Defendants - Appellees.



Appeal from the United States District Court for the Western
District of North Carolina, at Asheville. Graham C. Mullen, Chief
District Judge. (CA-01-225-1-2-MU)


Submitted:   January 16, 2002               Decided:   February 5, 2002


Before WILKINS, LUTTIG, and MICHAEL, Circuit Judges.
Dismissed by unpublished per curiam opinion.


James Opleton Bradley, Jr., Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     James Opleton Bradley, Jr., a North Carolina inmate, appeals

the district court’s order denying relief on his 42 U.S.C.A. § 1983

(West Supp. 2001) complaint under 28 U.S.C.A. § 1915A (West Supp.

2000).   We have reviewed the record and the district court’s

opinion and find that this appeal is frivolous.     Accordingly, we

dismiss the appeal on the reasoning of the district court.      See

Bradley v. Beck, No. CA-01-225-1-2-MU (W.D.N.C. Oct. 19, 2001). We

deny the motion for appointment of counsel.    We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would not

aid the decisional process.




                                                          DISMISSED



                                2